PER CURIAM.
We affirm the order of probation imposed by the lower court and direct the court to hold a hearing on restitution on appellant’s motion. See A.P. v. State, 558 So.2d 519 (Fla.1990).
As in Flowers v. State, 567 So.2d 1055 (Fla. 5th DCA 1990), we certify to the supreme court the following question:
DO FLORIDA’S UNIFORM SENTENCING GUIDELINES REQUIRE THAT LEGAL CONSTRAINT POINTS BE ASSESSED FOR EACH OFFENSE COM*1232MITTED WHILE UNDER LEGAL CONSTRAINT?
DAUKSCH, COBB and PETERSON, JJ., concur.